—Appeal by the defendant from a judgment of the Supreme Court, Kings County (J. Goldberg, J.), rendered October 20, 1999, convicting him of burglary in the first degree and robbery in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
On October 2, 1998, the defendant pushed his way into the vestibule of a building and robbed the complainant. The defendant’s contention that the evidence supporting his conviction was legally insufficient to prove his guilt beyond a reasonable doubt is unpreserved for appellate review (see, CPL 470.05 [2]; People v Gray, 86 NY2d 10; People v Wells, 272 AD2d 562; People v Udzinski, 146 AD2d 245). In any event, viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, resolution of issues of credibility, as well as the weight to be accorded to the evidence presented, are primarily questions to be determined by the trier of fact, which saw and heard the witnesses (see, People v Gaimari, 176 NY 84). Its determination should be accorded great weight on appeal and should not be disturbed unless clearly unsupported by the record (see, People v Garafolo, 44 AD2d 86). Upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant’s remaining contention, raised in his supplemental pro se brief, is without merit. Altman, J. P., Goldstein, McGinity and Cozier, JJ., concur.